Citation Nr: 1041475	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-21 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for actinic keratosis 
(claimed as skin cancer), to include as secondary to herbicide 
exposure. 

2.  Entitlement to service connection for phlebothrombosis. 

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision by the Department of Veterans 
Affairs (VA), Regional Office (RO) in Cheyenne, Wyoming. 

The issues of entitlement to service connection for chronic 
obstructive pulmonary disease (COPD) as secondary to asbestos 
exposure, and entitlement to service connection for 
phlebothrombosis are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current actinic keratosis skin condition did not 
have its onset during active service, or result from disease or 
injury in service, to include exposure to herbicides.


CONCLUSION OF LAW

Actinic keratosis was not incurred in or aggravated by service, 
nor may it be presumed that it was incurred during military 
service or as a result of exposure to herbicide agents therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO issued the Veteran 38 U.S.C.A. § 5103(a)-compliant notice 
in August 2005, except in two respects.  Although the notice 
provided did not address either the rating criteria or effective 
date provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being denied, 
and hence no rating or effective date will be assigned with 
respect to this claimed condition.  Dingess, 19 Vet. App. at 473.

The Board consequently concludes that VA's duty to notify the 
Veteran was fulfilled.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, private treatment records, service personnel records, 
and assisted the Veteran in obtaining evidence.  Regarding the 
Veteran's claim of service connection for actinic keratosis, to 
include as secondary to herbicide exposure, the Board notes the 
Veteran has not been given a VA examination.  In disability 
compensation claims, VA must provide a medical examination when 
there is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies; 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected disability; 
but (4) insufficient competent medical evidence is on file for 
the Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, although the record shows the Veteran has an actinic 
keratosis skin condition, there is no indication of a 
precipitating event, injury or disease.  In consequence, a 
medical examination or opinion is not necessary.  See 38 C.F.R. § 
3.159(c)(4); McLendon.  All known and available records relevant 
to the issues on appeal have been obtained and associated with 
the Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.  

Service Connection Law and Regulations

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, continuity 
of symptoms is required where a condition in service is noted but 
is not, in fact, chronic or where a diagnosis of chronicity may 
be legitimately questioned.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic disorders, such as 
malignant tumors, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from the 
date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

In addition, the law provides that the veteran who, during active 
military, naval or air service, served in the Republic of Vietnam 
during the Vietnam Era is presumed to have been exposed during 
such service to certain herbicidal agents (e.g., Agent Orange) 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during service.  If the 
veteran was exposed to an herbicide agent during service, the 
following diseases shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, even though there was no 
record of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied; chloracne or other acneform disease consistent 
with chloracne, Type II diabetes (also known as Type II diabetes 
colitis or adult-onset diabetes), Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutaneous tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchitis, laryngitis 
or trachea) and soft tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. 
§ 3.309(e).  

Notwithstanding the foregoing, regulations provide that service 
connection may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
Combee v. Brown, F. 3d. 1039 (Fed. Cir. 1994).

Thus, service connection may be presumed for residuals of 
herbicide exposure by showing two elements.  First, the Veteran 
must show that he served in the Republic of Vietnam during the 
Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  
Second, the Veteran must be diagnosed with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e), or otherwise establish a 
causal nexus between his currently claimed disability and 
service.  See Brock v. Brown, 10 Vet. App. at 162 (1997).


Actinic Keratosis

The Veteran contends that his current diagnosis of actinic 
keratosis (claimed as skin cancer) is a result of his service in 
Vietnam, due to his exposure to Agent Orange.  He further 
contends that he began to experience problems with his skin in 
approximately 1973 to 1975, three years post-separation from 
service.  See March 2008 hearing before the decision review 
officer.   

In this case, review of the record reveals the Veteran was 
diagnosed with actinic keratoses of the left elbow, right 
forearm, and left earlobe in May 2004.  See May 2004 VA 
outpatient treatment record.  There is no evidence of record 
demonstrating a diagnosis of skin cancer.  As indicated above, 
service connection may be presumed for residuals of herbicide 
exposure for a veteran that shows he served in the Republic of 
Vietnam during the Vietnam era, and has a diagnosis of one of the 
specific diseases listed in 38 C.F.R. § 3.309(e).  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6).  In this regard, the Board notes 
that actinic keratosis is not included in the specific diseases 
listed in 38 C.F.R. § 3.309(e), thus it is not necessary to 
address the remaining inquiry of whether the Veteran served in 
the Republic of Vietnam during the Vietnam era, as required by 
law.  Therefore, the Veteran is not entitled to presumptive 
service connection for his actinic keratosis skin condition.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

The Veteran does not contend, and his service treatment records 
(STRs) do not show, that his actinic keratosis had its onset in 
service.  Indeed, the Veteran's STR's contain no evidence of 
complaints, treatment, or a diagnosis for actinic keratosis or 
skin cancer, and the record demonstrates that his first post-
service treatment for a skin condition was not until March 2002, 
many years after separation from service.  Moreover, as discussed 
above, during the March 2008 hearing the Veteran testified that 
he began to experience problems with his skin in approximately 
1973 to 1975, three years post-separation from service.  This 
lengthy period without treatment is evidence that there has not 
been a continuity of symptomatology, and it weighs heavily 
against a claim for direct service connection.  See Maxson v. 
Gober, 230 F.3d 1330, (Fed. Cir. 2000).  

Further, actinic keratosis is not one of the chronic disorders 
that may be established based on a legal "presumption" by 
showing that the disability manifested itself to a degree of 10 
percent or more within one year from the date of separation from 
service.  As such, service connection on a presumptive basis is 
not warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Finally, there is no competent medical evidence that otherwise 
links the Veteran's actinic keratosis to service.

Therefore, based upon the reasons and bases set forth above, the 
Board finds the preponderance of the competent and probative 
evidence is against the Veteran's claim for service connection 
for actinic keratosis as due to herbicide exposure, and the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for actinic keratosis, to include as secondary 
to herbicide exposure is denied.


REMAND

The Veteran contends that his current phlebothrombosis condition 
is related to his service; specifically, he asserts that his vein 
condition began in service while aboard the USS Dale.  

The Veteran's October 1965 induction physical examination does 
not contain any evidence of complaints, treatment, or a diagnosis 
of a phlebothrombosis or vein condition.  Service treatment 
records (STR) demonstrate the Veteran sought treatment in early 
May 1968 with complaints of coughing up blood; a provisional 
diagnosis of hemophytosis was made likely secondary to 
phlebothrombosis with a pulmonary embolism, however, an epistaxis 
could not be ruled out.  Subsequently, a May 1968 STR shows a 
provisional diagnosis of phlebothrombosis.  A late May 1968 STR 
shows the Veteran was treated at a hospital in New Zealand for a 
possible pulmonary embolism; examination did not reveal evidence 
of a pulmonary embolism but did show a probable deep vein 
thrombosis of the left calf with adequate venous drainage now 
reestablished.  The Veteran was recommended for light duties 
until he returns to the U.S and is reassessed.  A June 1968 STR 
shows a provisional diagnosis of pain in the lower extremities, 
noting a past history of phlebothrombosis with a pulmonary 
embolism and pain in the left calf, however, a diagnosis was 
deferred.  In a subsequent June 1968 STR, the Veteran complained 
of left popliteal pain and left lower extremity numbness and 
pain; the physician notes the Veteran's recent treatment in New 
Zealand and reviewed his medical records, indicating that in the 
absence of chest pain and shortness of breath, he would tend to 
discard the diagnosis of thrombolism.  The physician further 
indicates that the Veteran's problem would appear to be a 
muscular problem.  The Veteran's February 1970 separation 
physical examination does not contain any evidence of complaints, 
treatment, or a diagnosis of a phlebothrombosis or vein 
condition.  
 
The evidence of record does not include any post-service 
treatment or complaints of phlebothrombosis or left calf 
thrombosis.  However, a January 1998 private treatment record for 
a heart condition indicates there is no evidence of phlebitis at 
the IV sites or of evidence of peripheral embolic lesions.  

During the March 2008 hearing before the decision review officer, 
the Veteran testified that he was treated for his 
phlebothrombosis condition in service and has experienced 
numbness in his legs since the in-service treatment.  

Given the findings in service, including complaints of leg 
numbness, as well as the Veteran's competent lay observations as 
to continued numbness in the legs, the Board finds that a VA 
examination addressing the etiology of the claimed disability is 
necessary. 

The Veteran contends that he currently suffers from chronic 
obstructive pulmonary disease (COPD) due to asbestos exposure in 
service.  In this regard, the Board notes the Veteran's military 
occupational specialty as a boiler technician and concedes 
possible exposure to asbestos.  

The Veteran's October 1965 induction physical examination, 
service treatment records, and February 1970 separation physical 
examination do not contain any evidence of complaints, treatment, 
or a diagnosis of COPD. 

Post-service private treatment records show a diagnosis of severe 
COPD in July 1998 and VA outpatient treatment records show 
diagnoses and treatment for COPD since December 2002.  

The Veteran underwent a VA examination in April 2008.  At the 
time, the Veteran reported that he was exposed to asbestos in 
service while working with broilers, and would experience 
shortness of breath.  Since service, he reports that he has 
difficulty breathing, with an occasional cough and wheezing, 
however, does not experience expectoration.  Upon examination and 
review of the Veteran's claims file, the examiner indicated that 
the Veteran has had a diagnosis of COPD since 2002; however, he 
did not provide a medical nexus opinion between the Veteran's 
diagnosis and his service, to include whether or not the 
Veteran's condition is related to asbestos exposure in service. 

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Accordingly, a new medical examination is necessary to 
make a determination in this case.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).




Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an 
appropriate VA examination in order to 
determine the current nature and likely 
etiology of any COPD condition which may be 
present.  The claims folder should be made 
available to the examiner for review.  Any 
indicated evaluations, studies, and tests 
deemed to be necessary by the examiner should 
be accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file.

Based on the examination and review of the 
record, the examiner should answer the 
following question:

Is it at least as likely as not that any 
currently demonstrated COPD condition had its 
onset during active service or is related to 
any in-service disease or injury, to include 
exposure to asbestos? (The examiner is 
requested to note that asbestos exposure is 
conceded).  

A rationale for all opinions expressed should 
be provided.

2.  The Veteran should also be afforded an 
appropriate VA examination in order to 
determine the current nature and likely 
etiology of any phlebothrombosis which may be 
present.  The claims folder should be made 
available to the examiner for review.  Any 
indicated evaluations, studies, and tests 
deemed to be necessary by the examiner should 
be accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file.

Based on the examination and review of the 
record, the examiner should answer the 
following questions:

A.  Does the Veteran have any residuals of 
thrombophlebitis?

B. If so, is it at least as likely as not 
that such residuals had their onset during 
active service or are related to any in-
service disease or injury?

A rationale for all opinions expressed should 
be provided.

3.  Thereafter, readjudicate the remaining 
claims on appeal.  If the decision with 
respect to the claims remains adverse to the 
Veteran, he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


